Citation Nr: 1131290	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative joint and disc disease.

2.  Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for the service-connected lumbar spine and allergic rhinitis disabilities.  In a September 2009 rating decision, the RO granted a separate 10 percent rating for left lower extremity peroneal neuropathy, secondary to the service-connected lumbar spine disability, effective from June 1, 2009.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in September 2009.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by limitation of motion most severely limited to 85 degrees of flexion, combined range of motion most significantly limited to 185 degrees, slight paravertebral tenderness in the lumbar area, painful motion, some complaints of radiculopathy (with no objective findings), and some functional impairment in daily activities during flare-ups.   

2.  The Veteran's allergic rhinitis is mild and is associated at most with 10 percent nasal obstruction due to edematous mucous, nasal congestion, facial pain, and headaches approximately three times per week.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  The criteria for a compensable evaluation for service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In November 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  The RO subsequently submitted additional notice specific to the criteria for substantiating an increased rating claim in June 2008.  In addition, the March 2008 rating decision, September 2008 SOC, and March 2009 and September 2009 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in the VA letters that were sent to him in November 2007 and June 2008.  

With regard to the duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also was afforded VA examinations in November 2007 and March 2009, which addressed the disabilities on appeal.  The Veteran's representative stated during the September 2009 RO hearing that the Veteran's "conditions has [sic] gotten worse since his last exam, the examination which was conducted on March 9th, 2009."  However, when specifically asked about whether his symptomatology had worsened, with respect to the allergic rhinitis, the Veteran did not include any statements regarding any worsening in severity of the allergic rhinitis and only testified that it never got better.  The Veteran also did not testify as to any specific worsening of symptomatology from the lumbar spine disability.  He noted that there was pain radiating to the lower extremities and that he had functional impairment due to pain, which was the type of symptoms already shown in the medical evidence.  It is also noteworthy that the last VA examination took place six months prior to the RO hearing.  As the Veteran did not specifically note that there was any worsening in severity of his service-connected disabilities, the Veteran's representative's general statement that the conditions had worsened since the last VA examination does not, in and of itself, trigger the necessity of another examination.  Moreover, the examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling disorder, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's disorder operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the disorder.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Lumbosacral strain

The RO granted service connection for lumbosacral strain in September 2005 assigning a 10 percent rating, effective August 1, 2005.  The Veteran seeks a higher rating.  He testified at his DRO hearing that he was issued different back braces and had radiating pain into the lower left leg. 

The Veteran's lumbar spine disorder is currently rated under 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2010)).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2010)).  

A November 2007 VA examination report shows the Veteran complained of intermittent, sharp pain at the level of 9.  The pain could reach the level of 9 spontaneously, and with prolonged walking or standing, about two to three times daily and could last for four to six hours.  There was no additional limitation of motion or functional impairment during a flare-up.  The Veteran could walk for about 45 minutes before he developed significant back pain.  He wore a brace but did not use a cane.  He did not have an unsteady gait or history of falls.  There was no effect on his occupational or daily activities.

On physical examination forward flexion was from 0 to 85 degrees; extension was from 0 to 15 degrees; left and right lateral flexion was from 0 to 20 degrees; and left and right lateral rotation was from 0 to 20 degrees.  All motions had pain at the extreme.  There was no change in pain or range of motion upon repeated and resisted testing of the spine and no additional limitation was noted.  There also were no objective findings of painful motion, spasm, weakness, or tenderness.  There was no spasm or guarding noted with preserved spinal contour and normal gait.  There also were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  Sensory examination was intact to light touch, vibration, and sharp/dull discrimination bilaterally in the lower extremities.  There was no atrophy noted and strength was 5 out of 5 bilaterally in the lower extremities.  Deep tendon reflexes were 2+/4 bilaterally with no pathological reflexes noted.  X-ray examination showed mild multilevel degenerative disease without evidence of an acute process.  The diagnosis was lumbosacral strain with degenerative joint disease.

The Veteran was seen in urgent care for lower back pain on the left side in January 2009.  He complained of increased pain with lifting his left leg.

A March 2009 VA examination report shows the Veteran reported a constant dull, aching pain in the lower back, which was a 5 out of 10 in intensity.  He denied radiation of pain to his bilateral lower extremities.  However, he reported numbness over the out aspect of the left foot that came and went.  He was treated with Tramadol 50 mg, twice daily, which helped.  His lower back pain flared up approximately twice a week.  The pain was incapacitating and lasted for 10 to 15 days.  This pain flared up with prolonged walking, sitting, and repeated bending activities, and was relieved by lying flat, heating pad use, and medication.  His functional limitation included missing four to five days of work in the past year because of his back pain.  He was able to manage activities of daily living at this time.  There were no neurological associated features or symptoms, other than the numbness sensation over the outer aspect of the left foot.  He did not use a cane but did use a back brace.  He stated that he could walk about 2 blocks for 5 to 10 minutes without severe back pain.  He was not unsteady and did not have a history of falls.

On physical examination, posture and gait were normal; and the curvature of the spine was normal.  Range of motion studies showed that forward flexion was to 70 degrees out of 90 degrees; extension was to 20 out of 30 degrees; left and right lateral flexion was 25 out of 30 degrees; left rotation was to 20 degrees out of 30 degrees; and right rotation was to 25 degrees.  On repeat testing times three, the Veteran experienced pain on flexion from the beginning to the end with no further decrease; and pain on extension towards the end with no further decrease.  There also was pain on the rest of the movements from beginning to the end with no further decrease.  There was no fatigue noted, muscle spasms, or guarding; though there was moderate tenderness felt over the entire lumbar spine area.  There also were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  Sensory examination showed that touch and pain sensation was found to be normal over the bilateral lower extremities.  All muscle groups of the bilateral lower extremities were noted to have normal tone and power.  There was no muscle atrophy noted.  Bilateral knee and ankle reflexes also were normal.  X-rays taken in 2007 were noted.  The diagnosis was mild multi-level degenerative disc and joint disease with minimal retrolisthesis of L2 on L3 and L3 on L4.  Finally, it was noted that pain, including pain on repeated use, fatigue, weakness, lack of endurance, and incoordination did not additionally limit joint function.

April 2009 VA X-ray examination showed degenerative changes of the lumbar spine.  A May 2009 magnetic resonance imaging (MRI) report of the lumbar spine showed that at L2-L3 and L3-L4 there was mild disc desiccation and mild decrease in disc height.  At both these levels there was mid diffuse posterior annular bulge indenting the thecal sac anteriorly.  There was no central canal stenosis or neural foraminal encroachment seen at any level.

The Veteran also underwent a VA neurosurgery consult in June 2009, which showed that the left lower extremity had mildly diminished sensation to pinprick over the lateral three or four toes on the left foot.  The assessment was mild degenerative disk disease with chronic back pain; and left foot suggestive of mild peroneal neuropathy.

The medical evidence shows that forward flexion of the lumbar spine is at most limited to 70 degrees; and the combined range of motion of the thoracolumbar spine is at most limited to 180 degrees.  Physical examination also shows that there is no muscle spasm or abnormal spinal contour or gait.  These findings show that the next higher 20 percent rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

In addition, a rating higher than 10 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the medical evidence demonstrates that the Veteran has never had any physician-prescribed bed rest due to the lumbar spine disability.  

As noted above, the RO granted a separate 10 percent rating for left lower extremity peroneal neuropathy, secondary to the service-connected lumbar spine disability, in a September 2009 rating decision.  Thus, the Board will not address whether entitlement to a separate neurological rating for the left lower extremity is warranted.  Moreover, as the peroneal neuropathy was considered mild, a rating higher than 10 percent is not warranted under 38 C.F.R. § 4.124a, DC 8521.

A separate neurological rating for the right lower extremity is not warranted.   The Veteran primarily claimed impairment in the left lower extremity.  Moreover, sensory and motor examination in the right lower extremity was normal.  

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the medical evidence shows that particularly during a flare-up, the Veteran's functional impairment associated with the lumbar spine disability includes mild effects on physical activities, such as prolonged walking.  However, this functional impairment due to pain is considered in the 10 percent rating that is assigned under DC 5237.  The medical examination reports of record specifically found that there was no functional loss due to weakness, fatigability, or incoordination.  Pain was considered in determining the present severity of the lumbar spine disability.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran is competent to report symptoms associated with his lumbar spine disorder, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his lumbar spine disability and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The preponderance of the evidence is against the claim for an evaluation higher than 10 percent for the service-connected residuals of lumbar strain; there is no doubt to be resolved; and an increased rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

B.  Allergic Rhinitis

The RO granted service connection for allergic rhinitis in September 2005, assigning a noncompensable (0 percent rating), effective August 1, 2005.  

The Veteran seeks a higher rating for his allergic rhinitis.  He testified at an RO hearing in September 2009 that he was on permanent allergy medication and that he got migraine headaches from the allergic rhinitis.  He also testified that he had blockage and constant drainage and that his breathing was affected especially at night.  His representative submitted a statement on his behalf in June 2009 that the Veteran's blockage occurred three times per week.

Allergic or vasomotor rhinitis is evaluated under 38 C.F.R. § 4.97, DC 6522.  A 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  Where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A November 2007 VA examination report shows the Veteran had rhinorrhea, sneezing, and frontal headaches with facial pressure pain twice a week.  On physical examination, there was no evidence of permanent hypertrophy of turbinates, or granulomatous disease including rhinoscleroma.  There was 10 percent obstruction of both nostrils due to edematous mucous.  The diagnosis was mild allergic rhinitis.  The examiner commented that the disease primarily involved or originated from the nose.

A March 2009 VA examination report notes that the Veteran took Claritin 10mg daily and Flunisolide .025% spray in both nostrils twice daily.  The Veteran reported nasal congestion with sneezing and runny nose throughout the year; it was not seasonal anymore.  The Veteran also complained of headaches with nasal congestion that occurred three times per week in the frontal area.  On physical examination, there were no nasal polyps present.  There also was no obstruction (partial or complete) of one or both of the nostrils.  The diagnosis was mild perennial allergic rhinitis responding to therapy.

The criteria for a compensable rating for allergic rhinitis are not met based on the medical findings.  Specifically, physical examination shows that there are no polyps present and that the most obstruction of nasal passages due to edematous mucus is 10 percent.  As 50 percent obstruction is needed for a 10 percent rating, a noncompensable rating is appropriate under DC 6522.   

The Veteran has complaints of headaches associated with his allergic rhinitis, specifically frontal headaches approximately three times per week.  An analogous rating under the criteria for sinusitis has been considered, as the diagnostic criteria include headache symptoms.  Specifically, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis (DC's 6510 through 6514).  Although the Veteran has complained of headaches and pain three times per week, there is no purulent discharge or crusting found on physical examination.  The November 2007 VA examination report noted that there was no purulent discharge or crusting and that the sinuses were not affected.  The March 2009 VA examination report also noted that the Veteran reported clear to brown discharge; there was no purulent discharge.  There also was no crusting present.  

Overall, the medical findings do not warrant a compensable rating for allergic rhinitis under DC 6522 or by analogy under the General Rating Formula for Sinusitis.

The Veteran is competent to report symptoms associated with his allergic rhinitis, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his allergic rhinitis and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the nose and sinuses.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.



In view of the foregoing, the preponderance of the evidence is against the claim for a compensable evaluation for the service-connected allergic rhinitis; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

C.  Extra-schedular/staged ratings and inferred TDIU claim

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that he has not required frequent hospitalization for the service connected disabilities, and that the manifestations of the disabilities are not in excess of those contemplated by the assigned ratings.  Further, there is no indication in the record that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  The Veteran stated on VA examination in March 2009 that he had missed four or five days of work in the past year because of his back.  This does not rise to the level of marked interference with employment.  There is no indication that the allergic rhinitis had any affects on the Veteran's employment.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration for the disabilities on appeal is not in order.

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected allergic rhinitis and the lumbosacral strain, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.


Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran is apparently working full-time currently.  Because the record does not show the Veteran has been rendered unemployable as a result of his service-connected disabilities, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative joint and disc disease is denied.

Entitlement to a compensable evaluation for allergic rhinitis is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


